Fourth Court of Appeals
                               San Antonio, Texas
                                    February 12, 2019

                                  No. 04-18-00205-CV

                                     Trece MEUTH,
                                        Appellant

                                            v.

                                  CITY OF SEGUIN,
                                      Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 14-0546-CV-A
                         Honorable William Old, Judge Presiding


                                     ORDER
     The appellant’s opposed motion to reconsider the denial of oral argument is hereby
DENIED.

      It is so ORDERED on February 12, 2019.
                                                 PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court